Mr. Justice Dickey: I can not concur in these views. This master, during his first term, had taken the notes and made the deed, and the notes remained in his hands for collection. Had another been appointed as his successor, and had this master, after the appointment of his successor, collected this money and failed to pay it over, I think the sureties on his bond given for this first term would have been liable. The fact that he is his own successor does not qualify this liability or alter the case. It is true, the liability of a surety can not be enlarged by implication, but is limited to a strict construction of the bond. When a master is charged by the order of the court with the sale of property, and has begun the work, I see no distinction between his powers and duties in relation to such sale, and the powers and duties of a sheriff having begun to act under a fieri facias. The true construction of the bond is, that the master will perform well all duties imposed upon him during his term of office. The duty of completing this sale and collecting the money was imposed during the first term of this officer, and not during the second term. 2fo doubt the court has the power, by intervening order, to take from the hands of the outgoing master, business already in his hands, and to place it in the hands of the successor; but, until this is done, I think it his duty to finish the business in his hands when his successor comes in.